c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-123986-14 sec_83 - property transferred in connection with performance of service sec_83 substantial_risk_of_forfeiture sec_457 - deferred_compensation plans of state and local_government sec_457 substantial_risk_of_forfeiture sec_3121 - definition sec_3121 nonqualified_deferred_compensation_plans the honorable angus s king united_states senator gabriel drive suite augusta me attention dear senator king i am responding to your inquiry dated date on behalf of your constituent ------ ------------------------- clarification of the term substantial_risk_of_forfeiture used in section vi-b of notice_2003_20 cumulative bulletin as a general matter we cannot provide binding legal advice to taxpayers unless they request a formal ruling as described in revproc_2014_1 internal_revenue_bulletin however we reviewed the facts provided by and can provide general information which we hope will be helpful notice_2003_20 describes the withholding and reporting requirements applicable to eligible deferred_compensation plans described in internal_revenue_code the code sec_457 section vi of the notice addresses the federal_insurance_contributions_act fica payment and reporting requirements for annual deferrals under a sec_457 plan section vi-b of the notice addresses special timing rules that apply in determining when amounts deferred under a nonqualified_deferred_compensation --------------------------------- -------------- treasurer of ------------------ -------------- sought conex-123986-14 plan including employers’ contributions must be taken into account an employer must take amounts deferred under a sec_457 plan into account for fica tax purposes as of the later of when the employee performs the services or when there is no substantial_risk_of_forfeiture of the rights to such amounts we determine if a substantial_risk_of_forfeiture exists in accordance with the principles of sec_83 of the code and its related regulations for purposes of sec_83 whether a risk of forfeiture is substantial or not depends upon specific facts and circumstances a substantial_risk_of_forfeiture exists only if rights in property are conditioned directly or indirectly upon the future performance of substantial services the regularity of the performance of services and the time spent in performing such services usually indicate if the required services are substantial generally if a sec_457 plan has a vesting requirement for nonelective employer contributions for example years of employment an employee’s rights to the nonelective contributions are subject_to a substantial_risk_of_forfeiture until the employee has satisfied the vesting requirement notice section vi-c example i hope this information is helpful if you have any questions please contact me or -------- ---------------------- ----- ------------ at sincerely lynne camillo branch chief employment_tax branch tax exempt and government entities
